Citation Nr: 1526009	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  09-39 139	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent from July 1, 2008, for residuals of a left corticol stroke and middle cerebral artery stenosis with residual right-sided facial weakness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for a left corticol stroke and middle cerebral artery stenosis with residual right-sided facial weakness.  The RO awarded a 100 percent disability rating from December 18, 2007, and a 10 percent disability rating from July, 1, 2008.  Because 100 percent is the highest rating assignable, the Board will address the period from July 1, 2008.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge in Washington, DC, which was scheduled for April 16, 2015.  On March 16, 2015, the Veteran submitted a statement in which he stated his wished to cancel his hearing.  The Veteran has not submitted a subsequent request for a ] Board hearing.  Accordingly, the Board deems his hearing request to be withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  


REMAND

Generally, speaking, VA's duty to provide a contemporaneous medical examination does not require a new examination based upon the mere passage of time.  Placzewski v. Nicholson, 21 Vet. App. 174 (2007).  However, when the claim is one for an increased disability rating, and the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the instant matter, the Veteran asserts that he is entitled to a disability rating in excess of 10 percent disabling from July 1, 2008.  The record shows that the Veteran was afforded a VA examination in February 2009.  Thus, in light of the fact that it has been over six years since the Veteran's last VA examination, the Board finds that a remand would allow the Veteran opportunity to appear for an examination to assess the present state of his disability.

The Board recognizes that the Veteran was previously scheduled for a VA examination in connection with his rating claim in May 2011, but the Veteran did not appear.  The record available to the Board does not make it clear whether the Veteran was duly notified of the examination.  Moreover, he has appeared for examinations in 2013 unrelated to the issue on appeal.  Consequently, the Board will afford the Veteran another opportunity to appear.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA neurological disorders examination to assess the severity of his residuals of a left corticol stroke and middle cerebral artery stenosis with right-sided facial weakness.  The entire claims file, including a copy of this remand, should be provided to the examiner in connection with the examination.

The examiner should conduct a thorough examination of the Veteran and fully document all symptoms and functional effects of the Veteran's residuals of a left corticol stroke and middle cerebral artery stenosis with right-sided facial weakness.  Particularly, the examiner should note if there is any incomplete or complete paralysis of a facial nerve and if so, the severity thereof.  A complete rational should be provided for all conclusions expressed in the report of examination.  

2. Thereafter, the originating agency should readjudicate the claim.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given time to respond before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

